Citation Nr: 0629947	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  00-20 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.  The record reflects that he served in Vietnam 
as a general vehicle mechanic.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision of the New York, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In August 2005, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the New York RO.  A 
transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
October 2005, at which time the Board remanded the case for 
further action by the originating agency.  


FINDING OF FACT

Hepatitis C was not present during service and is not 
etiologically related to any incident of service other than 
drug abuse.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in December 2003.  
Although the originating agency did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for hepatitis C, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's hepatitis C.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any other outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such available evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in December 2005.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Direct service connection is prohibited for disability 
resulting from drug abuse.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he contracted hepatitis C by giving 
blood and through exposure to wounded soldiers' blood while 
serving in Vietnam.  His service medical records are negative 
for evidence of hepatitis C.  In addition, there is no 
evidence in the veteran's service or personnel records 
indicating that he engaged in combat or donated blood.  
Although the veteran testified at his hearing that he was 
discharged due to a blood abnormality, his October 1971 
separation examination report shows that no pertinent 
abnormality was found and that he was noted to have undergone 
treatment for heroin use during service.  

The post-service medical evidence of record includes several 
statements from the veteran's private physicians, including 
an April 2000 letter from S.G. noting that it is most likely 
that the veteran had had hepatitis for many years.  Another 
private physician, J.R., has opined that based on the 
veteran's medical history it is more likely than not that he 
contracted hepatitis C during his tour of duty in Vietnam.  
These opinions appear to be based on the veteran's self-
reported  medical history.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history.  Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also Owens v. Brown, 7 Vet. App. 
429 (1995).  In addition, there is no indication that either 
of the private physicians reviewed the veteran's service 
medical records or any other related documents which would 
have enabled them to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).

The Board finds that the veteran's statements regarding the 
etiology and onset of his hepatitis C are not reliable.  VA 
Medical Center records from April 2000 to March 2004 show 
that the veteran has given many inconsistent statements 
regarding his initial diagnosis of hepatitis C and his 
history of drug use.  In April 2000, prior to filing his 
claim for service connection, the veteran reported that he 
was initially diagnosed with hepatitis C within the past year 
by a private physician; however, in March 2002, the veteran 
stated that he was first diagnosed 10 years prior.  These 
same inconsistencies are noted with respect to the veteran's 
history of drug use.  In March 2002 the veteran stated that 
he last used intravenous (IV) drugs in 1969, while two years 
later, in March 2004, he reported that he only used IV drugs 
during service in 1971.  Additionally, during his hearing in 
August 2005, the veteran testified that he did not use drugs 
at all while in Vietnam, a statement clearly rebutted by the 
veteran's service medical records noting treatment for heroin 
use during service.

While the record also contains a November 2005 opinion from a 
VA examiner stating that is more likely than not that the 
veteran's exposure to blood during service is the cause of 
his hepatitis C, the Board finds this statement is also of 
limited probative value.  Although the examiner noted that he 
reviewed the veteran's claims folder and medical records, it 
is clear that his opinion is based on the veteran's reported 
history.  Specifically, the examiner stated that his opinion 
was based on the veteran's reports of exposure to blood and 
mucous membranes of fellow servicemen during combat and his 
one-time use of IV drugs during service.  As noted above, the 
Board has found the veteran's statements to be unreliable, 
his service records contain no indication that he engaged in 
combat, and the Board is not required to accept medical 
opinions based on a recitation of history.  Godfrey, 8 Vet. 
App. at 113.

In sum, there is no contemporaneous medical evidence of 
hepatitis C in service and the medical evidence linking 
hepatitis C to any incident of service other than intravenous 
drug abuse is based on history that the Board has determined 
is in accurate.  Consequently, service connection is not 
warranted for this claimed disability.  


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


